Citation Nr: 1421659	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back (spine) disability, claimed as secondary to service-connected right ankle disability, and, if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1978 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).
 

FINDINGS OF FACT

1.  By a rating decision issued in August 2002, a claim for service connection for a back disability, to include as secondary to service-connected right ankle disability, was denied, on the basis that no back disability was shown, and that decision became final.

2.  Evidence added to the record after the August 2002 rating decision which establishes that a back disability has been medically diagnosed is new and material to reopen the claim.

3.  Resolving doubt in the Veteran's favor, the medical evidence that pain due to spine disability is aggravated as a result of leg length discrepancy and uneven gait due to service-connected ankle disability is found.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since an August 2002 rating decision denying entitlement to service connection for a left knee disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a spine disability as aggravated by service-connected right ankle disability with leg length discrepancy and uneven gait have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been granted service connection for residuals of a fracture, right ankle, with leg shortening, status post surgery.  Service connection has also been granted for arthritis of the right ankle and scars associated with right ankle surgery.

In September 2001, the veteran sought service connection for his "back."  He contended that he had problems with his back as a result of surgery on his right ankle, including shortening of the right leg.  

At that time, clinical evaluation disclosed no abnormality of the vertebral bodies, disk spaces, or posterior elements of the spine.  The veteran's complaints of back pain were attributed to a right flank bullet fragment (due to an intercurrent postservice incident).  

The claim for service connection for a spine disability was denied in August 2002.  The veteran did not timely appeal that denial and it became final.

In April 2008, the veteran submitted a request to reopen the claim for service connection for a back disability as secondary to service-connected shortening of the right leg.  

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Although the RO has determined that new and material evidence has not been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

In this case, voluminous additional clinical evidence, including VA, private, and Social Security Administration (SSA) records have been associated with the claims files since the August 2002 rating decision was issued.  Radiologic examinations now disclose that the Veteran has DJD of the spine, the claimed disability.  Because the new evidence establishes that the claimed disability is present, it raises a reasonable possibility of substantiating the Veteran's claim.  

Although the RO did not reopen the claim, the VA clinical records associated with the claims files appear to address the causation of the Veteran's complaints of back pain.  As the decision below is favorable to the Veteran, no prejudice results from adjudication of the reopened claim at this time.  

April 2008 VA outpatient treatment notes disclose that the Veteran complained of worsening low back pain for the past year.  The provider concluded that the Veteran's gait had changed because of the right ankle fusion, and noted that the Veteran's back pain was triggered when the Veteran walked for some distance and when he was working.  The provider further noted "[a]symmetry of shoulders and hips.  Left shoulder lower and left hip higher.  Gait unequal and shifting."  The provider recommended  "physical therapy for gait training and back strengthening."  See April 2008 VA outpatient treatment records.  

In May 2008, another provider noted that the Veteran's recent radiologic examination of the back "showed degenerative changes.  Has a leg length discrepancy[.]"  September 2008 physical therapy notes reflect that the Veteran had decreased gastrocnemius and anterior tibial muscle strength "due to fusion."  The provider noted that there was restricted soft tissue mobility of the right foot due to scarring, and further noted that there was "movement dysfunction" of the lumbar spine as a result of "altered structural mechanics" due to leg length discrepancy with limited range of motion.  The stated goal was "pain levels not exceeding 2/10 with all standing activities."  See September 2008 Southeast Alabama Medical Center physical therapy outpatient notes.  The provider also recommended that the Veteran be given a heel lift.  December 2008 VA treatment notes reflect that the Veteran was provided a heel lift.  

The examiner who conducted a November 2010 VA examination noted the Veteran's report that his back became increasingly painful as his service-connected right ankle disability increased in severity.  In particular, the examiner noted the Veteran's report that he required fee-basis physical therapy for his back pain.  He also reported that an MRI (magnetic resonance imaging) examination of the spine had been conducted.  The veteran reported that he could stand for 45 minutes or walk up to 100 yards.  He reported that unsteadiness of the right ankle had caused him to fall at least 3 to 4 times over the past 12 months.  The veteran was using a cane at times.  

Objectively, the veteran had tenderness at L3-L4 and at the right sacroiliac (SI) joint.  The veteran had a list when standing due to lower extremity shortening.  The veteran walked with a moderate limp when he did not use a cane.  No brace was noted within his right shoe.  Radiologic examination disclosed straightening of the spine and muscular spasm, as well as a narrow interspace between L5-S1, with degenerative changes.  The examiner stated that service treatment records did not disclose spine disability while the Veteran was on active duty.  For this reasons, the examiner explained, "I am unable to create a nexus between the [ ] service connected right ankle and [a] lumbar spine condition."  

The VA examiner did not, however, discuss review of the VA outpatient treatment records, the referral for fee-basis physical therapy, or the reports of that therapy with respect to aggravation.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  

"Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board interprets the VA and fee-basis physical therapy records dated in 2007 and 2008 as providing opinions that the Veteran's back pain is aggravated when the Veteran performs activities involving standing or walking, especially prolonged standing and walking.  The VA examination in 2010, consistent with the 2008 VA examination, reflects that the Veteran had gait impairment and a history of exacerbation of back pain caused by standing and walking.  As noted above, "aggravation," for purposes of compensation benefits administered by VA, is defined as a permanent increase in disability, rather than temporary exacerbation of the non-service connected disorder by the service-connected disorder.  The medical evidence establishes that the Veteran's back disorder is increased in severity whenever the Veteran stands or walks.  The Board notes that the examiner who conducted the 2010 VA examination clearly stated that Veteran's back disability was not etiologically (causally) related to the right ankle disability, but that examiner described increased pain and decreased range of motion of the back with any activity involving the use of the right lower extremity.

Standing and walking are activities of daily living.  The activities are constant unless an individual's mobility is restricted to use of a wheelchair.  The medical evidence establishes that the Veteran's service-connected right ankle disability does not increase the severity of the underlying pathology of his back disorder.  Since the severity of the pain and functional loss due to back disability is increased by the Veteran's service-connected right ankle disability except when he is lying down in bed, or unless he undergoes amputation of the right leg below the knee in the future, the Board finds that the exacerbation of back disability due to service-connected right ankle disability with leg length discrepancy and gait disturbance is equivalent to permanent aggravation, with the baseline symptoms of the back disorder being those symptoms present when the Veteran is restricted to bedrest without ambulation or standing transfers.  

Where a service-connected disability aggravates a non-service-connected disorder, the Veteran is entitled to service connection for the aggravated disorder just as if it were service-connected, but the evaluation for a disability service-connected on the basis of aggravation is restricted to the excess of the aggravation of the disability above the baseline.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.310 (as amended effective from effective October 10, 2006).  Resolving reasonable doubt as to the permanence of aggravation in the Veteran's favor, service connection for a back disability is warranted based on aggravation.

The problem associated with the post-service back problem will have to be taken into consideration.  The Veteran will be service connected for the aggravation caused by his back problem from his service connected disability.  The nature and extent of the aggravation is not before the Board at this time.  

ORDER

The request to reopen the claim for service connection for a back disability is granted.

The claim for service connection of a back disability based on aggravation is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


